991 So. 2d 979 (2008)
Derrick L. GRACE, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D08-2860.
District Court of Appeal of Florida, First District.
September 22, 2008.
Derrick L. Grace, pro se, Appellant.
Kim Fluharty, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of July 15, 2008, the Court has determined that the notice of appeal failed to timely invoke the Court's jurisdiction. Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, the appellant's motion for extension of time, filed on July 18, 2008, is denied as moot.
DISMISSED.
BARFIELD, WOLF, and PADOVANO, JJ., concur.